DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 11, 12, 14, 15, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	JP 2012-54197 the closest prior art to independent claims 1, 6, and 18.  The reference teaches a secondary battery comprising a single electrode assembly in which a plurality of negative and positive electrodes are stacked alternately and separators are disposed therebetween ([0003] and [0018]; Fig. 2), the battery comprising a negative electrode tab part (e.g., 2a) formed on one end of the electrode assembly, a positive electrode bus bar (e.g., 3a) spaced apart from the negative electrode tab part on the one end and electrically connecting the plurality of positive electrodes;  a positive electrode tab part (e.g., 1b) formed on another end of the electrode assembly, and a negative electrode bus bar (e.g., 4b) spaced apart from the positive electrode tab part on the another end and electrically connecting the plurality of negative electrodes (see Fig. 2; [0020], [0023], [0024]).  However, JP ‘197 does not teach or fairly suggest that the tab parts each extend along a centerline of the assembly as claimed, or that the bus bars are disposed in diagonally symmetrical positions opposite from each other about a central portion of the assembly as claimed.  The reference appears to teach that elements of the same polarity are in diagonally symmetrical positions (rather than the claimed busbars) and does not suggest the tabs being on the center line of the assembly.  The claimed arrangement also has advantages as noted in [0060] and [0061] of the specification.
	KR 20140083344 is also relevant to the claims but is deficient for reasons similar to those stated above (see Fig. 5, positive elements 31 and 27, negative elements 29 and 33). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 1, 2022